536 U.S. 954
ASHCROFT, ATTORNEY GENERAL, ET AL.v.NORTH JERSEY MEDIA GROUP, INC., ET AL.
No. 01A991.
Supreme Court of the United States.
June 28, 2002.

1
Application for stay, presented to JUSTICE SOUTER, and by him referred to the Court, granted, and it is ordered that the preliminary injunction entered by the United States District Court for the District of New Jersey on May 28, 2002, is stayed pending the final disposition of the Government's appeal of that injunction to the United States Court of Appeals for the Third Circuit.